J-S49036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                         Appellee

                    v.

CARLOS REVERON

                         Appellant                     No. 3589 EDA 2013


           Appeal from the PCRA Order dated November 26, 2013
            In the Court of Common Pleas of Philadelphia County
  Criminal Division at Nos: CP-51-CR-0507611-2005; CP-51-CR-1008331-
   2005; CP-51-CR-0208271-2005; CP-51-CR-0609971-2005; CP-51-CR-
                1012661-2005; and CP-51-CR-1303844-2006


BEFORE: OLSON, OTT, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                          FILED OCTOBER 14, 2014

      Appellant Carlos Reveron appeals from the November 26, 2013, order

of the Court of Common Pleas of Philadelphia County (PCRA court), which

denied his request for relief under the Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-46. Upon review, we adopt the PCRA court’s Rule 1925(a)

opinion and affirm its order.

      The facts and procedural history underlying this appeal are undisputed

and are recounted adequately by the PCRA court. See PCRA Court 1925(a)

Opinion, 3/12/14, at 2-5. Briefly, following his repeated convictions for drug

offenses   and   concomitant    probation/parole    violations,   the   trial    court

sentenced Appellant to, inter alia, 20 to 40 years’ imprisonment.               Having

exhausted his direct appeal rights,
J-S49036-14


              On October 26, 2011, [Appellant] filed a pro se petition for
       relief pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §
       941 et seq. Counsel was appointed and filed an [a]mended
       [p]etition on [Appellant’s] behalf on February 20, 2013. The
       Commonwealth filed its [m]otion to [d]ismiss on July 18, 2013.
       On October 25, 2013, [the PRCA court] determined that the
       issues raised in [Appellant’s] PCRA petition were without merit.
       A [n]otice pursuant to Rule 907 was sent on October 28, 2013.
       On November 18, 2013, [Appellant] submitted a pro se response
       to the 907 [n]otice. On November 26, 2013, [the PCRA court]
       dismissed [Appellant’s] PCRA petition.       An amended order,
       dismissing the petition was without merit, was filed December 2,
       2013.

PCRA Court 1925(a) Opinion, 3/12/14, at 2-5.

       Following the PCRA court’s dismissal of Appellant’s PCRA petition,

Appellant appealed to this Court. On appeal,1 Appellant raises two issues for

our review.2


____________________________________________


1
  Our review of a PCRA court order dismissing a petition under the PCRA is
subject to the following standard:
       We review an order dismissing a petition under the PCRA in the
       light most favorable to the prevailing party at the PCRA level.
       This review is limited to the findings of the PCRA court and the
       evidence of record. We will not disturb a PCRA court’s ruling if it
       is supported by evidence of record and is free of legal error.
       This Court may affirm a PCRA court’s decision on any grounds if
       the record supports it. We grant great deference to the factual
       findings of the PCRA court and will not disturb those findings
       unless they have no support in the record. However, we afford
       no such deference to its legal conclusions. Further, where the
       petitioner raises questions of law, our standard of review is de
       novo and our scope of review is plenary.
Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012)
(quotation and internal citations omitted), appeal denied, 64 A.3d 631 (Pa.
2013).
2
  To the extent Appellant challenges the competency of Dr. Christos Ballas’
May 19, 2007, medical report, we must reject such challenge as waived.
Appellant failed to raise this issue below, see Pa.R.A.P. 302(a), or include it
in his Pa.R.A.P. 1925(b) statement of errors appealed of on appeal.



                                           -2-
J-S49036-14


      [1.] Was the PCRA court’s dismissal of [Appellant’s] [d]ue
      [p]rocess claim an error because Appellant was incompetent at
      the time of the violation of probation hearing and the PRCA court
      failed to order a new hearing, or alternatively, order a
      retrospective competency hearing?
      [2.] Was the PCRA court’s dismissal of [Appellant’s] ineffective
      assistance of counsel claim an error because prior counsel
      ineffectively addressed the issue of Appellant’s mental illness
      and did not request a psychiatric examination prior to the
      hearing?

Appellant’s Brief at 4.

      After careful review of the parties’ briefs, the record on appeal, and

the relevant case law, we conclude that the PCRA court’s 1925(a) opinion

authored by the Honorable Genece E. Brinkley, thoroughly and adequately

disposes of Appellant’s issues on appeal. See PCRA Court 1925(a) Opinion,

3/12/14, at 5-14.     Briefly, concluding Appellant’s first claim was without

merit, Judge Brinkley found that, contrary to Appellant’s suggestion, Dr.

Ballas, a psychiatrist, determined him to be competent in 2007 and that

Appellant has proffered no facts to indicate that his mental health status

changed when he was sentenced at the December 8, 2009 violation of

parole (VOP) hearing. Id. at 7-8. With respect to Appellant’s second issue,

Judge Brinkley concluded, inter alia, that Appellant’s ineffectiveness claim

lacked arguable merit, because he was competent to participate at the VOP

hearing. Id. at 10. We, therefore, affirm the PCRA court’s order dismissing

Appellant’s PCRA petition. We direct that a copy of the PCRA court’s March

12, 2014 Rule 1925(a) opinion be attached to any future filings in this case.

      Order affirmed.




                                     -3-
J-S49036-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2014




                          -4-
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM
Circulated 09/29/2014 02:53 PM